UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1007


JUAN ALBERTO UMANZOR ORELLANA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 20, 2017                                          Decided: July 14, 2017


Before MOTZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington, Virginia, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Leslie McKay, Senior
Litigation Counsel, Manuel A. Palau, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Alberto Umanzor Orellana, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s decision denying his applications for withholding of

removal and protection under the Convention Against Torture. We have thoroughly

reviewed the record, including the transcript of Orellana’s merits hearing and all

supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012), and that substantial evidence supports the Board’s decision, see INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for review for the

reasons stated by the Board. In re Orellana (B.I.A. Dec. 6, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2